Title: American Colonization Society membership certificates, 1 January 1830
From: 
To: 


                        
                            
                                
                            
                            
                                
                                    Office of the Colonization Society
                                
                                
                            Washington City Jany 1830
                        
                        
                        
                        This certifies that Edward D. Hobbs is a Member for life, of the American Colonization Society.
                        R R Gurley  [seal]
                        Secretary
                        
                            
                                 James Madison
                            
                        
                    